Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 22-25, 27, 29-30, 32, 34, and 37-59 were pending.  Claims 1-21, 26, 28, 31, 33, and 35-36 have been cancelled.  Amendments to claims 22, 27, 32, 44, 46, 54, 57, and 59 are acknowledged and entered.  New claims 60-64 are acknowledged and entered.  Claims 22-25, 27, 29-30, 32, 34, and 37-64 will be examined on their merits. 

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
 
Response to Arguments
Applicant's arguments filed 10/22/2020 regarding the previous Office action dated 05/22/2020 have been fully considered and all outstanding objections and/or rejections had been withdrawn in the previous Notice of Allowability.

Terminal Disclaimer
The terminal disclaimer filed on 10/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents maturing from U.S. Application Nos. 16/060,404, 16/060,405, and 16/060,408 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Allowable Subject Matter
Claims 22-25, 27, 29-30, 32, 34, and 37-64 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art appears to be that of Lock et. al. (Mietzsch M, et. al. Hum Gene Ther. 2014 Mar;25(3):212-22. Epub 2014 Jan 23.)  While Mietzsch utilizes AVB columns for separation, the buffers, washes, and further purification steps appear to differ from those of the instant claims.  Urabe et. al. (Urabe M, et. al. Mol Ther. 2006 Apr;13(4):823-8. Epub 2006 Feb 13.) describes methods of anion exchange chromatography utilizing AAV1-specific affinity resin, but again the buffers, pH, and wash conditions are not in line with those instantly claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 22-25, 27, 29-30, 32, 34, and 37-64 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
 
 
 

 
/RACHEL B GILL/
Primary Examiner, Art Unit 1648